Citation Nr: 1114211	
Decision Date: 04/12/11    Archive Date: 04/21/11

DOCKET NO.  07-30 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for residuals of a lumbosacral spine strain. 

2.  Entitlement to a compensable rating for residuals of a right heel trauma. 

3.  Entitlement to a compensable rating for residuals of a right elbow trauma.  

3.  Entitlement to service connection for peripheral neuropathy.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Donna D. Ebaugh
INTRODUCTION

The Veteran served on active duty from November 1973 to December 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2001 rating decision of the RO in St. Petersburg, Florida.

Although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, the question of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  In November 2006, the Veteran reported that he was a full-time student.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c), (d) (2010).

First, in the Veteran's substantive appeal Form 9, he reported that his back and right heel disabilities had gotten worse.  He indicated that he was experiencing increased neurological symptoms and that he suffered from excruciating pain in his right heel. He reported that his low back pain caused radiating pain that shoots all the way to his feet at times.  Further, his representative argued that his October 2006 and November 2006 VA examinations were stale.  In light of the Veteran's statements that his disabilities have worsened since his last VA examinations, the Board finds that a new VA examination is required.  See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) (VA's duty to assist includes the conduct of a contemporaneous medical examination, in particular where it is contended that a service-connected disability has become worse); see also Snuffer v. Gober, 10 Vet. App. 400 (1997) (a Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).

Regarding the Veteran's claims for service connection of peripheral neuropathy and an increased rating for his right elbow disability, his claims were denied in August 2001.  He subsequently submitted a statement in August 2001 wherein he indicated that he was "very discontent" with the findings/conclusions made in the August 2001 decision.   The Board therefore liberally construes the Veteran's August 2001 statement as a notice of disagreement with the rating assigned to his right elbow disability as well as the denied of the claim for service connection for peripheral neuropathy.  No statement of the case (SOC) regarding these matters has been furnished to the Veteran.   As such, the claim must now be remanded to allow the RO to provide the Veteran with an appropriate SOC on this issue.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996).  However, these issues will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.

The Veteran should also be advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2010).

Lastly, to ensure all records are available, records should be obtained from the VA medical center where the Veteran receives treatment for his back and right heel disabilities. 


Accordingly, the case is REMANDED for the following action:

1. Obtain outpatient treatment records related to his low back and right heel disabilities from the Miami VA Medical Center for the period from October 2006 to the present.

2.  Provide the Veteran with an SOC as to the issues of: entitlement to a compensable rating for a right elbow disability as well as entitlement to service connection for peripheral neuropathy.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of these issues to the Board.  If a timely substantive appeal is not filed, the claim should not be certified to the Board.

3.  Make arrangements for the Veteran to be afforded an examination to evaluate his current low back disability.  The claims folder must be made available to the examiner in conjunction with the examination.  Any testing deemed necessary should be performed.

The examiner should obtain a detailed clinical history from the Veteran.  All pertinent pathology found on examination should be noted in the report of the evaluation.  The examiner should provide ranges of motion of the lumbar spine, describe symptoms exhibited by the Veteran to include any ankylosis, gait, scoliosis, muscle spasms, guarding, localized tenderness, neurological and orthopedic involvement, limitation of motion, pain on use, weakness, excess fatigability, and/or incoordination.  

The examiner should also assess whether the Veteran exhibits signs and symptoms of intervertebral disc syndrome, and address the number of incapacitating episodes, if any, experienced by the Veteran, giving the estimate in the number of weeks (total duration) over the past twelve months.  

4.  Make arrangements for the Veteran to be afforded an examination to evaluate his current right heel disability.  The claims folder must be made available to the examiner in conjunction with the examination.  Any testing deemed necessary should be performed.

The examiner should obtain a detailed clinical history from the Veteran.  All pertinent pathology found on examination should be noted in the report of the evaluation.    

5.  Then, the RO should readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the RO should issue an SSOC and afford the Veteran and his representative an appropriate opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


(CONTINUED NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


